Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 9/21/21.
Claims 1, 3, -5, 8, 10-12, 15, 17, and 19 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), system, and/or computer program product and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 8, and 15 recite selecting content items to be attached to an image based on image classification and user interest.  The limitations of obtaining profile data (including interest categories), associating and selecting content classes for an image, matching interests and classes, providing selectable content items (including “reactions”, “content”, “icons”, etc.), and providing selections to users, receiving user selections, and superimposing/rendering information on an image, as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor and/or computer to perform the recited steps. The processor/computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using computer memory and computer readable storage medium with executable instructions.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
- Using an “interface” for displaying and receiving data. The “interfacing” is stated at a high level of generality and its broadest reasonable interpretation can comprises any general method of interfacing with data through the use of some unspecified generic computers and interface.  
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as 
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 5, 9, 12, 16, and 17 recite elements that also appear in Parent Claims 1, 8, and/or 15 and are covered by the above analysis applied to those claims.  Therefore, Claims 2, 5, 9, 12, 16, and 17 are ineligible.
Claims 3, 4, 10, 11, and 19 recite further elements related to the associations between the content classes and classification reactions.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  Therefore, Claims 3, 4, 10, 11, and 19 are ineligible.
Claims 6, 7, 13, 14, 18, and 20 recite elements that also appear in Parent Claims 1, 8, and/or 15 and are covered by the above analysis applied to those claims.  Additionally, Claims 6, 7, 13, 14, 18, and 20 recite further elements related to the number of portions of an image to which content options are associated.  These activities fail to differentiate the claims from the related activities in the parent claims 
Claims 8-14 are not considered to be directed to a signal per se based on [0015] of Applicant’s specification (“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”). However, for clarity in the claims and to avoid any future confusions and/or misinterpretations, it is advised that Applicant add the limitation 'non-transitory' before 'computer readable storage medium’ to the claim.  See Patent and Trademark Office Notice: Subject Matter Eligibility of Computer Readable Media, Page 1351, OFFICIAL GAZETTE of the UNITED STATES PATENT AND TRADEMARK OFFICE 212.  Also see Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation 'non-human' to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101).  The Office recommends amending this claim to recite the term 'non-transitory' so that the scope of these claims is only limited to non-transitory computer readable media.  See also U.S. Patent & Trademark Office, Evaluating Subject Matter Eligibliity Under 35 USC § 101 (August 2012 Update) (pp. 11-14), available at http://www.uspto.gov/patents/law/exam/101_training_aug2012.pdf (noting that while the recitation “non-transitory” is a viable option for overcoming the presumption that those media encompass signals or carrier waves, merely indicating that such media are “physical” or “tangible” will not overcome such presumption).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (Pub. No. US 2017/0255654 A1) in view of Barak et al. (Pub. No. US 2013/0262588 A1) in further view of Bourdev (Patent No. US 7,587,101 B1).
In regards to Claims 1, 5, 8, 12, and 15, Liao discloses:
A method/system, comprising:
obtain user profile data of a remote user in response to the remote user accessing a classified image on a social network, wherein the user profile data includes user interest categories of the remote user ([0126], user profile data is analyzed to determine reaction selections, including affinity groups, clubs, common interests (items that indicate interests of a user), and wherein the classified image is associated with content classes based on content of the classified image; ([0127]-[0129], shows images being analyzed and classified based on characteristics and/or metadata associated with the image; Abstract; [0005]-[0007]; [0124]; [0102], etc., users connect remotely over a network; [0116]; [0117], additional discussion of a user selecting a media asset and feedback being generated for particular media assets being displayed)
provide selectable reactions to the remote user via a user interface, wherein the selectable reactions each represent a different user reaction to the image; (Fig. 8C-Fig. 9D; [0088]; [0127]-[0132], feedback choices are related to image classes, feedback choices are selected and displayed to the users for selection as a reaction to the image, feedback can include comments (text), emoji’s/emoticons/icons, and/or a combination of the two; Abstract; [0005]-[0007]; [0124]; [0102], remote users interfacing over a network as discussed above; [0127]-[0129], shows images being analyzed and classified based on characteristics and/or metadata associated with the image;) 
provide selectable content options to the remote user via the user interface, wherein each selectable content option, (Fig. 8C-Fig. 9D; [0088]; [0127]-[0132], feedback choices are related to image classes, feedback choices are selected and displayed to the users for selection as a reaction to the image, feedback can include comments/text, emoji’s/emoticons/icons, and/or a combination of the two; Abstract; [0005]-[0007]; [0124]; [0102], remote users interfacing over a network as discussed above) 
Liao discloses the use of image classification for determining a selectable reaction set, as described above.  Liao also discloses the use of user profile interests for example, a set of feedback could be determined for the image class, a second set of feedback could be determined for a user’s interest group, then both could be joined).  Although Liao implicitly implies that both image classes and user interests can be used for tailoring selectable responses to the user, Liao does not explicitly disclose that the image classes and user interests are “matched”, however, Barak teaches:
determining one or more of the content classes that match one or more of the user interest categories of the remote user ([0049], “The interest value may be based at least in part on whether a social context of the image coincides with a category or categories associated with the user's interests. The interest value may, for example, be based at least in part on whether people, locations, objects, or actions depicted in the image coincide with the category or categories associated with the user's interests.”, “social context” representing classification assigned to the image based on image content; Abstract, classes and interests are used to provide suggestions to the user regarding tags for an image)  Note: Liao also discloses classifications of images based on facial recognition. (see at least [0127])
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Liao so as to have included determining one or more of the content classes that match one or more of the user interest categories of the user, as taught by Barak.
Liao discloses a “base” method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting 
Liao discloses the user reaction and content selections being associated with an image, as described above.  Liao does not explicitly disclose how the selected items are displayed in association with the image, however, Barak teaches automatically rendering the classified image on the social network with [associated user selected items] superimposed thereon (Fig. 3; Fig. 6B; [0045], the user selected tags for the image content are superimpose dover the image)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Liao so as to have included rendering the 
Liao discloses a “base” method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting reactions to be selected by the user and applied to the image, as shown above.  Barak teaches a comparable method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting tags to be selected by the user and applied to the image, as shown above.  Barak also teaches an embodiment in which the classified image on the social network is rendered with [associated user selected items] superimposed thereon, as shown above.  One of ordinary skill in the art would have recognized the adaptation of rendering the classified image on the social network with [associated user selected items] superimposed thereon to Liao could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  One of ordinary skill in the art would recognize that rendering the image with the user selected data could be included in the Liao invention (including combined references) after the data is selected and that neither Liao nor any other reference provides material that prevents or precludes the inclusion of these features.
Liao discloses that selectable content options are provided based on at least one identified content class of the image.  Although it may be implied, Liao/Barak does not explicitly disclose that options are chosen and provided for multiple content classes associated with multiple objects in the image.  However, Bourdev teaches:
provides a detailed overview of a method/system that identifies multiple objects in an image and associates one or more tags with those objects, the tags can then be provided to the user for selection).  The method of displaying tag suggestions (i.e. drop down lists) for the multiple identified likely tags for each object (content class) provided in Bourdev could be applied to the feedback identified and displayed for selection in relation to identified classes and interest in Liao/Barak.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Liao/Barak so as to have included provide selectable content options based on select content classes, as taught by Bourdev in order to provide a more timely and efficient system that allows users to provide more feedback (Bourdev, column 1, lines 34-40). It is noted that Bourdev also discusses the use of historical data related to user activity to determine tags (column 4, lines 11-56) which may be at least partially related to the use of user interest to identify likely tags.  Although Liao/Barak is relied upon for this particular claim material, it may serve as an additional indication of the relationship between the subject matter of the various references and the level of skill in the art applied to them.
In regards to Claims 2, 9, and 17, Liao discloses:
determining, by the computing device, the content classes associated with the image, wherein the content classes are based on content of the image. ([0127]-[0129], shows images being analyzed and classified based on characteristics and/or metadata associated with the image
In regards to Claims 3, 10, and 19, Liao discloses:
wherein the select content classes are based on single classification reactions. ([0128])
In regards to Claims 4 and 11, Liao discloses:
wherein the select content classes are based on multiple classification reactions. ([0129], “…can be classified as belonging to multiple image classes…”)
Note: Claim 16 combines elements from Claims 1, 2, 8, and 9, as rejected above.
In regards to Claims 6, 13, and 18, Liao discloses:
wherein: the reaction content comprises an icon representative of the one of the selectable reactions; (Fig. 8C-Fig. 9D; [0088]; [0127]-[0132], as described above)
the one of the selectable content options is associated with a portion of the image; ([0060], the classifications of the image can be for one or more subjects in the digital media (the classifications being used to determine the selectable content)) 
Liao discloses the user reaction and content selections being associated with an image, as described above.  Liao does not explicitly disclose the icon is superimposed over the portion of the image, however, Barak teaches the icon is superimposed over the portion of the image (Fig. 3; Fig. 6B; [0045], the user selected tags for the image content are superimposed over the image)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Liao so as to have included the icon is superimposed over the portion of the image, as taught by Barak.
Liao discloses a “base” method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting 
In regards to Claim 16, Liao discloses:
determine the content classes associated with the classified image, wherein the content classes are based on content of the classified image. ([0127]-[0129], as described above)
provide a plurality of selectable user reaction icons to the user, including the user reaction icon; (Fig. 8C-Fig. 9D; [0088]; [0127]-[0132], as described above) 
provide the content options to the user, wherein the content options are configured to be associated with one of the selectable user reaction icons, (Fig. 8C-Fig. 9D; [0088]; [0127]-[0132], as described above 
Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Barak in further view of Bourdev in further view of Tsui et al. (Pub. No. US 2008/0204359 A1).
In regards to Claims 7, 14, and 20, Liao discloses:
wherein: the reaction content comprises an icon representative of the one of the selectable reactions; (Fig. 8C-Fig. 9D; [0088]; [0127]-[0132], as described above)
the one of the selectable content options is associated with a portion of the image; ([0060], the classifications of the image can be for one or more subjects in the digital media (the classifications being used to determine the selectable content)) 
Liao discloses the user reaction and content selections being associated with an image, as described above.  Liao does not explicitly disclose the icon is superimposed over the image, however, Barak teaches the icon is superimposed over the portion of the image (Fig. 3; Fig. 6B; [0045], the user selected tags for the image content are superimposed over the image)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Liao so as to have included the icon is superimposed over the image, as taught by Barak.
Liao discloses a “base” method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting reactions to be selected by the user and applied to the image, as shown above.  Barak teaches a comparable method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting tags to be selected by the user and applied to the image, as shown above.  Barak also teaches an 
Liao/Barak/Bourdev does not explicitly disclose the an animated icon that moves between the multiple portion of the image, however, Tsui teaches an animated icon that moves between the multiple portion of the image ([0032], the user selected tags for the image content are superimpose dover the image)
One of ordinary skill in the art would have recognized that applying the known technique of Tsui would have yielded predictable results.  It would have been recognized that applying the technique of Tsui to Liao/Barak/Bourdev would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such icon animation features into similar systems.  Further, using icon animation and movement on an image in conjunction with a method/system for overlaying icons on an image, would have been recognized by those ordinary skill in the art as resulting in an improved system by simply incorporating additional display features known in the art.  (See KSR [127 S Ct. 

Additional Prior Art not Relied Upon
Clediere (Patent No. US 10,871,877 B1).  Users are provided a set of selectable reactions and comments in regards to a post (which can include an image) (see at least SUMMARY; Fig. 2B; Fig. 4 and related explanations (such as columns 4 and 5)).
Bryant, III (Pub. No. US 2019/0311189 A1).  Emojis can be selected from a list to show reactions, including animated emojis (see at least [0031]).
Liao et al. (Pub. No. US 2013/0055088 A1) and Liao et al. (Pub. No. US 2013/0055079 A1).  Similar subject matter as the Liao reference cited in the rejection with some alterations (see at least Fig. 10A; Fig. 10B and related explanations).


Response to Arguments
Applicant’s arguments filed 9/21/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant argues that the claimed invention is directed to a practical application based on providing an improvement in the related technical fields. Examiner respectfully disagrees.  Applicant has provided citations to the specification regarding assertions as to how the claimed invention would provide an improvement over previous systems/methods.  However, this does not provide substantial evidence regarding how the claimed in invention, as claimed, provides this alleged improvement (see MPEP 2106.05(a), “…if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology….”)
Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a)). Applicant’s arguments focus on improvement to the abstract idea. Further, Applicant asserts that the additional elements are directed to a practical application. The “additional limitations”, as recited by Applicant, include automatically rendering…the image on the social network with reaction content superimposed thereon based on a selected reaction and a selected content option received from the remote user.  These elements do not represent additional elements, but rather are part of the abstract idea.  The rendering/superimposing is merely a manner of displaying the selected data as part of the image after the data is selected and associated.  This, in conjunction with the additional elements (recited above), are merely a tool to generate computer functions (Applicant should compare the claims with the fact patterns of the related case law, such as Enfish, see MPEP 2106.05(a), I.).  The additional limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment MPEP 2106.05 (f) & (h)).
II. Rejection of Claims under 35 U.S.C. §103
Applicant remarks are moot in view of the newly provided prior art rejections, citations, and/or explanations provided above.  In regards to the “selectable content option” arguments pertaining to Liao, Examiner notes that, as necessitated by the amendments (which provided a clearer and more direct description of how Applicant interpreted the claims, as discussed in the most recent interview), the “selectable content option” is addressed in a different manner as part of the combination of references.  Therefore, although Liao still addresses content classes, these particular remarks are moot in view of the addition of Bourdev and its effect on combination and rejection of the claim material (including how content classes are used).
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        January 13, 2021 


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629